Title: To John Adams from John M. Pintard, 26 March 1797
From: Pintard, John M.
To: Adams, John



Sir
Madeira 26th March 1797

Altho not officialy Announced Nevertheless from the last advices from America I think I can with Confidence address you as the Successor of our Late Beloved President and Congratulate my Countrymen on the choice they have made. The purport of this Letter is to Request that you will be pleased to grant me a favour that your Predecessor in office was Kind enough to oblige me in and I Beg that you will excuse the trouble it may occasion; It is to do me the favour to Sett for your Portrait which I have Requested my Uncle Elias Boudinot Esqr. to Send me. he will deliver you this Letter and add his Request to mine and from my Personal Knoledge of you I feel Satisfied that I shall not Be disappointed. I had the Honor to Escort you into New york at the Head of the Westchester Light Horse when you was first elected vice President of the United States in the Year 1789. and Since that Period have held the appointment of Consul for the United States at this Island where it will give me great Pleasure to Render you acceptable Services. I have been favoured by the late President with his orders for the Madeira wine he drank at his table and have Allways been very Particular in the choice of it Mr Boudinot will Shew you a Specimen of the wines I can Ship and if you approvve of them and Honor me with your Commands you may allways be assured of having the pure and genuine Juice of the Grape Mrs Pintard joins me in Most Respectfull Compliments to you and Mrs Adams and allow me to Subscribe myselfe with great Respect / Sir / Your Most obedient / and very Humble Servant

John M. Pintard